     Case 2:21-mj-30332-DUTY ECF No. 5, PageID.14 Filed 07/26/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                             Criminal No. 21-mj-30332
v.
                                             Honorable
Dyquan Clark,

         Defendant.



                GOVERNMENT’S MOTION, SUPPORTING BRIEF
                  AND ORDER TO UNSEAL COMPLAINT


     The United States of America hereby moves for an order unsealing the

Complaint in this case, and states:

        1. The Complaint in this case charges the defendant with one or more

           federal crimes.

        2. Rule 6(e)(4) of the Federal Rules of Criminal Procedure, which

           authorizes this Court to seal charging documents, implicitly authorizes

           this Court to unseal charging documents.

        3. The government requests that the Complaint be unsealed because the

           defendant is being brought to duty court on a writ and will be making his

           initial appearance on a complaint there at 1:00 this afternoon, Monday,

           July 26, 2021.
   Case 2:21-mj-30332-DUTY ECF No. 5, PageID.15 Filed 07/26/21 Page 2 of 2




   WHEREFORE, the government requests this Court to issue an order unsealing

the Complaint.

                                         Respectfully submitted,

                                         SAIMA S. MOHSIN
                                         Acting United States Attorney


                                         /s/ STEVEN P. CARES
                                         Steven P. Cares
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Steven.Cares@usdoj.gov
                                         (313) 226-9139
                                         P68503

Dated: July 26, 2021



   IT IS SO ORDERED.



                                         s/David R. Grand
                                         David R. Grand
                                         United States Magistrate Judge

Entered: 7/26/21
